The Court

said they would like to see that case, as the inclination of their minds was the other way. Many of the authorities treat the award as conclusive, by way of estoppel. At present we merely say to the jury that as a decision of the arbitrators, judges oft he parties owe choosing, it is very strong persuasive evidence for the defendants^
J. A. Bayard and Wales for plaintiff.
R. H. Bayard for defendants.
There was much else in the case by way of defence on the merits, and the defendants finally had a verdict.